Exhibit 10.1

EXECUTION VERSION

 

 

 

LOGO [g198607g63s78.jpg]

$300,000,000

REVOLVING CREDIT FACILITY

dated as of

June 29, 2011

among

MF GLOBAL INC.,

as Borrower

MF GLOBAL HOLDINGS LTD.,

MF GLOBAL FINANCE USA INC.

The Several Lenders from Time to Time Parties Hereto,

HARRIS, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

and

BANK OF AMERICA. N.A

as Syndication Agents

- and -

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

BMO CAPITAL MARKETS

CITIGROUP GLOBAL MARKETS INC. and

MERRILLYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

   TABLE OF CONTENTS              Page      ARTICLE I       Definitions   
SECTION 1.01.    Defined Terms      1    SECTION 1.02.    Classification of
Loans and Borrowings      14    SECTION 1.03.    Terms Generally      14   
SECTION 1.04.    Accounting Terms; GAAP      15   

 

   ARTICLE II       The Credits    SECTION 2.01.    Commitments      15   
SECTION 2.02.    Loans and Borrowings      15    SECTION 2.03.    Requests for
Revolving Borrowings      16    SECTION 2.04.    Funding of Revolving Borrowings
     17    SECTION 2.05.    Swingline Loans      17    SECTION 2.06.    Interest
Elections      19    SECTION 2.07.    Termination and Reduction of Commitments
     20    SECTION 2.08.    Repayment of Loans; Evidence of Debt      20   
SECTION 2.09.    Optional Prepayment of Loans      21    SECTION 2.10.    Daily
Calculation of Loan Value; Mandatory Prepayments      21    SECTION 2.11.   
Fees      22    SECTION 2.12.    Interest      22    SECTION 2.13.    Alternate
Rate of Interest      23    SECTION 2.14.    Increased Costs      23   
SECTION 2.15.    Break Funding Payments      24    SECTION 2.16.    Taxes     
25    SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs      26    SECTION 2.18.    Mitigation Obligations; Replacement of
Lenders      27    SECTION 2.19.    Defaulting Lenders      27    SECTION 2.20.
   Additional Commitments      28   

 

   ARTICLE III       Representations and Warranties    SECTION 3.01.   
Organization; Powers      29    SECTION 3.02.    Authorization; Enforceability
     29    SECTION 3.03.    Governmental Approvals; No Conflicts      29   
SECTION 3.04.    Financial Condition; No Material Adverse Change      29   
SECTION 3.05.    Properties      30    SECTION 3.06.    Litigation and
Environmental Matters      30    SECTION 3.07.    Compliance with Laws and
Agreements      30    SECTION 3.08.    Investment Company Status      31   
SECTION 3.09.    Taxes      31    SECTION 3.10.    ERISA      31   

 

i



--------------------------------------------------------------------------------

          Page   SECTION 3.11.    Disclosure      31    SECTION 3.12.    Federal
Regulations      31    SECTION 3.13.    Purpose of Loans      31   
SECTION 3.14.    Material Licenses and Memberships      31   

 

   ARTICLE IV       Conditions    SECTION 4.01.    Effective Date      31   
SECTION 4.02.    Each Credit Event      32   

 

   ARTICLE V       Affirmative Covenants    SECTION 5.01.    Financial
Statements; Ratings Change and Other Information      33    SECTION 5.02.   
Notices of Material Events      34    SECTION 5.03.    Existence; Conduct of
Business; Material Licenses and Membership      35    SECTION 5.04.    Payment
of Obligations      35    SECTION 5.05.    Maintenance of Properties; Insurance
     35    SECTION 5.06.    Books and Records; Inspection Rights      35   
SECTION 5.07.    Compliance with Laws      35   

 

  ARTICLE VI     Negative Covenants   SECTION 6.01.   Financial Covenant     36
   SECTION 6.02.   Indebtedness     36    SECTION 6.03.   Liens     37   
SECTION 6.04.   Fundamental Changes     38    SECTION 6.05.   Transactions with
Affiliates     38    SECTION 6.06.   Regulatory Capital     38    SECTION 6.07.
  Minimum Liquidity Ratio     38    SECTION 6.08.   Pledged Eligible Asset
Deficiencies     39   

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Miscellaneous

 

SECTION 9.01.    Notices      43    SECTION 9.02.    Waivers; Amendments      44
  

 

ii



--------------------------------------------------------------------------------

          Page   SECTION 9.03.    Expenses; Indemnity; Damage Waiver      45   
SECTION 9.04.    Successors and Assigns      46    SECTION 9.05.    Survival   
  48    SECTION 9.06.    Counterparts; Integration; Effectiveness      49   
SECTION 9.07.    Severability      49    SECTION 9.08.    Right of Setoff     
49    SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process      49    SECTION 9.10.    WAIVER OF JURY TRIAL      50   
SECTION 9.11.    Headings      50    SECTION 9.12.    Confidentiality      50   
SECTION 9.13.    USA PATRIOT Act      51    SECTION 9.14.    Releases of
Guarantees and Liens      51   

SCHEDULES:

 

Schedule 1.01 – Eligible Assets

Schedule 2.01 – Commitments

Schedule 2.04 – Swingline Commitments

Schedule 3.06 – Disclosed Matters

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

Schedule 6.05 – Transactions with Affiliates

EXHIBITS:

 

Exhibit A – Form of Guaranty

Exhibit B – Form of Security Agreement

Exhibit C – Form of Opinion of Sullivan & Cromwell LLP, special New York counsel
for the Parent, MF USA and the Borrower

Exhibit D-1 – Form of Closing Certificate

Exhibit D-2 – Form of Secretary’s Certificate

Exhibit E – Form of Pledged Eligible Assets Notice

Exhibit F – Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT FACILITY (this “Agreement”), dated as of June 29, 2011, among:

 

  (a) MF GLOBAL INC., a New York corporation (the “Borrower”);

 

  (b) MF GLOBAL HOLDINGS LTD., a Delaware corporation (the “Parent”);

 

  (c) MF GLOBAL FINANCE USA INC., a New York corporation (“MF USA”);

 

  (d) the several banks and other financial institutions from time to time
parties to this Agreement (the “Lenders”);

 

  (e) HARRIS, N.A., CITIGROUP GLOBAL MARKETS INC., and BANK OF AMERICA. N.A. as
syndication agents (each, in such capacity, a “Syndication Agent”); and

 

  (f) JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Additional Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.20(a).

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Eurocurrency Rate on such
day (or, if such day is not a Business Day, the immediately preceding Business
Day) for a one-month Interest Period commencing two Business Days thereafter
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds

 



--------------------------------------------------------------------------------

Effective Rate or such Eurocurrency Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Eurodollar Rate, respectively.

“Applicable Margin” means, with respect to (i) ABR Loans, 0.25% and
(ii) Eurocurrency Loans and Fed Funds Rate Loans, 1.25%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the reasonable determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means, with respect to any transaction hereunder, any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required

 

2



--------------------------------------------------------------------------------

by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither (i) directors on the date hereof nor (ii) appointed or nominated by
directors (x) so nominated or appointed or (y) nominated or appointed in
reliance on the foregoing clause (x), (b) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
in effect on the Effective Date), shall have acquired beneficial ownership of
greater than or equal to 50% on a fully diluted basis of the voting or economic
interest in the Parent’s capital stock or (c) the Parent shall cease to own,
directly or indirectly, all of the capital stock of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the assets of the Borrower with respect to which a Lien is
purported to be granted in favor of the Administrative Agent pursuant to the
Security Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and participate in Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s
Revolving Credit Exposures hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $300,000,000.

“Consolidated Tangible Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included in the consolidated GAAP financial statements
of the Parent or the

 

3



--------------------------------------------------------------------------------

Borrower, as the case may be, and its subsidiaries (if any) under stockholders’
equity (or comparable caption) at such date less the amount of all intangible
items included therein, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks, brand
names and write-ups of assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any Swingline Lender.

“Customer Deficiency” has the meaning assigned to such term in Section 2.10

“Customer Loan” means, at any date, any Loan which has been designated pursuant
to Section 2.03 or Section 2.05(b) (or redesignated pursuant to Section 6 of the
Security Agreement), as the case may be, by the Borrower as a “Customer Loan”.
Notwithstanding anything herein to the contrary, a Loan may not be designated or
redesignated, as the case may be, as a Customer Loan to the extent that such
designation or redesignation would cause the Borrower to violate any Requirement
of Law applicable to it.

“Customer Pledged Eligible Asset” means any Eligible Asset designated as a
“Customer Pledged Eligible Asset” in the relevant Pledged Eligible Assets Notice
that has been pledged to the Administrative Agent for the benefit of the Lenders
to secure the obligations of the Borrower in respect of the Customer Loans
pursuant to the terms of the Security Agreement.

“Customer Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate outstanding principal amount of such Lender’s Revolving
Loans and Swingline Exposure at such time designated as Customer Loans.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Parent, the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

4



--------------------------------------------------------------------------------

“Deficiency” has the meaning assigned to such term in Section 2.10.

“Deficiency Notice” has the meaning assigned to such term in Section 2.10.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“DTC” means The Depository Trust Company and its successors and assigns.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assets” means, at any time, securities, of the types listed on
Schedule 1.01 and subject to the limitations provided therein.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the management, release or threatened release of any
Hazardous Material or to human health matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, in each case, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code (or, on and after the
effectiveness of the Pension Act, Section 412(c) of the Code) or Section 303(d)
of ERISA (or, on and

 

5



--------------------------------------------------------------------------------

after the effectiveness of the Pension Act, Section 302(c) of ERISA) of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) on and after the effectiveness of the Pension Act, a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i) of the Code); (e) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (f) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or, after the effectiveness of the
Pension Act, in endangered or critical status, within the meaning of Section 305
of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Loans” means Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits for Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on LIBOR01 of the
Reuters Screen (or on any successor or substitute page of such Page, or any
successor to or substitute for such Page, providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on LIBOR01,
the “Eurocurrency Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered deposits
in the relevant currency at or about 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period in the interbank eurocurrency
market where its relevant eurocurrency and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan borrowed in the United States of America, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves) under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder,

 

6



--------------------------------------------------------------------------------

(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding tax that is in effect and
would be imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a).

“Existing Credit Agreement” means that certain 5-Year Revolving Credit Facility,
dated as of June 15, 2007 by and among MF Global Finance USA INC. as the
borrower, the Parent, MF Global Finance Europe Limited, the several banks and
other financial institutions parties thereto as lenders, Citibank, N.A. and Bank
of America, N.A., as syndication agents and JPMorgan Chase Bank, N.A., as
administrative agent.

“Federal Funds Effective Rate” means, for any period commencing on a day that is
a Business Day to the next Business Day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on such next Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

“Fed Funds”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Fed Funds Rate

“Fed Funds Loans” means Loans the rate of interest applicable to which is based
on the Fed Funds Rate.

“Fed Funds Rate” means, for any day for any Borrowing, a rate per annum equal to
the greater of (a) the rate of interest per annum which is the average of the
rates on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers at the approximate time of such Borrowing (for the first
day of such Borrowing and until the next Business Day) and 12:00 noon (New York
City time) (for each subsequent Business Day while such Borrowing is outstanding
and until the next Business Day), selected by the Administrative Agent, for
Federal Funds and (b) the Eurocurrency Rate on such day (or, if such day is not
a Business Day, the immediately preceding Business Day) for a one-month Interest
Period commencing two Business Days thereafter. For the avoidance of doubt, the
Federal Funds Rate shall be determined on each Business Day on which a Borrowing
of Loans is requested or outstanding, as provided herein.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Parent, as the case may
be.

“Firm Deficiency” has the meaning assigned to such term in Section 2.10

 

7



--------------------------------------------------------------------------------

“Firm Loan” means, at any date, any Loan which has been designated pursuant to
Section 2.03 or Section 2.05(b) (or redesignated pursuant to Section 6 of the
Security Agreement), as the case may be, by the Borrower as a “Firm Loan”.

“Firm Pledged Eligible Asset” means any Eligible Asset designated as a “Firm
Pledged Eligible Asset” in the relevant Pledged Eligible Assets Notice that has
been pledged to the Administrative Agent for the benefit of the Lenders to
secure the obligations of the Borrower in respect of the Loans pursuant to the
terms of the Security Agreement.

“Firm Revolving Credit Exposure” means, with respect to any Lender at any time,
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure at such time designated as Firm Loans.

“FOCUS Report” the Financial and Operational Combined Uniform Single Report on
Form X-17A-5. A “Part II FOCUS Report” is a report filed on Form X-17A-5 Part
II.

“Foreign Lender” means, as to the Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guaranty” means the Guaranty to be executed and delivered by the Parent and MF
USA as of the Effective Date, substantially in the form of Exhibit A.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or

 

8



--------------------------------------------------------------------------------

similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable and forward, futures and similar transactions incurred or entered into
in the ordinary course of business), (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, but in any event excluding from clauses
(a) through (j) obligations of any Person to its customers incurred in the
ordinary course of business. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
[    ], 2011 relating to the Borrower and this Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, any such date
upon which an interest payment is demanded by the Lenders, (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Fed Funds Rate Loan, the last day of each calendar month and (d) with
respect to any Swingline Loan (without regard to clause (a) or (c)), the day
that such Loan is repaid or required to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period (other than a seven day Interest Period) pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that

 

9



--------------------------------------------------------------------------------

ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guaranty and the Security Agreement
and any amendment, waiver, supplement or other modification hereof or thereof.

“Loan Party” means each of the parent, the Borrower and MF USA.

“Loan Value” means, as to any Pledged Eligible Asset at any time, the product of
(i) the Market Value of such Pledged Eligible Asset as most recently determined
by the Administrative Agent and (ii) the relevant advance rate set forth in
Schedule 1.01 and subject to the limitations provided therein.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Market Value” means as to any Pledged Eligible Asset, the market value
determined by the Administrative Agent in its usual and customary manner for
loans to broker-dealers based on pricing information with respect to such
Pledged Eligible Asset reasonably available to the Administrative Agent from one
or more pricing services selected by the Administrative Agent in its reasonable
discretion.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent and the
Subsidiaries taken as a whole, (b) the ability of the Parent, the Borrower or MF
USA to perform any of its obligations under the Loan Documents or (c) the
material rights of or material benefits available to the Administrative Agent
and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) of a type
referred to in clause (a), (b), (c) or (h) of the definition of “Indebtedness”
or of a type referred to in clause (i) or (j) and owing to a bank, or Guarantees
of any such Indebtedness, or obligations in respect of one or more Swap
Agreements or Repo Transactions, of any one or more of the Parent and its
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, (i) the “principal amount” of the
obligations of the Parent or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time and (ii) the “principal amount”
of the obligations of the Parent or any Subsidiary in respect of any Repo
Transaction at any time shall be the net deficit amount of such Repo
Transaction, calculated as the difference between the amount payable by the
Parent or any Subsidiary pursuant to such Repo Transaction and the present
market value of the securities or other assets it is entitled to receive upon
making such payment (or, to the extent such Repo Transaction is subject to any
master netting agreement or arrangement with the counterparty thereto or a
clearinghouse, the net deficit of all transactions then subject to settlement
with such counterparty or clearinghouse). Indebtedness without regard to amount
that is owed by the Parent to any Subsidiary, or by any Subsidiary to the Parent
or any other Subsidiary, shall not constitute “Material Indebtedness” under this
Agreement. For the avoidance of doubt, the Existing Credit Agreement shall be
deemed “Material Indebtedness”.

 

10



--------------------------------------------------------------------------------

“Maturity Date” means the date which is 364 days after the Effective Date.

“MF USA” has the meaning assigned to such term in the preamble hereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests or any incurrence of Indebtedness (including any “hybrid securities”),
the gross cash proceeds received from such issuance or incurrence, net of
payments or accruals for attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“New York Office” means the New York office of the Administrative Agent
specified in Section 9.01(a), as the same may be changed as provided in
Section 9.01(c).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” has the meaning assigned to such term in the preamble hereto.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, government contracts, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any

 

11



--------------------------------------------------------------------------------

monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Parent or any Significant Subsidiary;

(g) licenses (with respect to any intellectual property and other property),
leases or subleases granted to third parties by the Parent and its Subsidiaries
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of the business of the Parent or any of its
Subsidiaries;

(h) any (a) interest or title of a lessor or sublessor under any lease of
property to the Parent or any of its Subsidiaries, (b) Lien or restriction that
the interest or title of such lessor or sublessor referred to in the preceding
clause (a) may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any Lien or restriction referred to in the
preceding clause (b), so long as the holder of such Lien or restriction agrees
to recognize the rights of such lessee or sublessee under such lease;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens only cover the related goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property owned or
leased by the Parent or any of its Significant Subsidiaries; and

(k) Reciprocal easement or similar agreements entered into in the ordinary
course of business of the Parent and its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Eligible Asset” means any Eligible Asset that has been pledged to the
Administrative Agent for the benefit of the Lenders to secure obligations of the
Borrower in respect of the Loans pursuant to the terms of the Security Agreement
and designated as either a Customer Pledged Eligible Asset or a Firm Pledged
Eligible Asset.

“Pledged Eligible Assets Notice” has the meaning set forth in Section 2.03(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 9.04.

 

12



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Repo Transaction” means any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, subject to
Section 2.19.

“Revolving Credit Exposures” means, with respect to any Lender at any time, the
sum of such Lender’s Customer Revolving Credit Exposures and the Firm Revolving
Credit Exposures.

“Revolving Loan” has the meaning assigned to such term in Section 2.01.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement dated as of the date hereof
among the Borrower and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit B, as the same may be amended, supplemented
or otherwise modified from time to time.

“Significant Subsidiary” means, at any time, the Borrower or any other
subsidiary of the Parent satisfying the requirements of Rule 1-02(w) of
Regulation S-X as adopted by the Securities and Exchange Commission, as the same
may be amended or supplemented from time to time.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent.

“Supermajority Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 75% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time, subject to
Section 2.19.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or its
Subsidiaries shall be a Swap Agreement.

 

13



--------------------------------------------------------------------------------

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans as set forth on
Schedule 2.04, as such commitments may be assigned with the consent of the
Borrower and the Administrative Agent (each such consent not to be unreasonably
withheld), as such commitments may be affected by the resignation of, or the
appointment of another Lender as, a Swingline Lender (in each case with the
consent of the Borrower and the Administrative Agent, each such consent not to
be unreasonably withheld).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means each of the Lenders specified on Schedule 2.04, in its
capacity as a lender of Swingline Loans hereunder, subject to changes to such
Lenders as contemplated in the definition of “Swingline Commitment” in this
Section 1.01.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Parent, the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans,
and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Fed Funds Rate or the
Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and any definition of or reference to any law, statute, regulation, rule or
other legislative action shall mean such law, statute, regulation, rule or other
legislative action as amended, supplemented or otherwise modified from time to
time, (b) any reference

 

14



--------------------------------------------------------------------------------

herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios shall be made without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding any other provision contained herein, all computations
of amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Parent or any Subsidiary at “fair
value” as defined therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make revolving credit loans (“Revolving Loans”)
denominated in Dollars, to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposures exceeding such Lender’s Commitment,
(b) the total Revolving Credit Exposures exceeding the aggregate Commitments,
(c) in the case of a Customer Loan, the total Customer Revolving Credit
Exposures exceeding the aggregate Loan Value of the Customer Pledged Eligible
Assets or (d) in the case of a Firm Loan, the total Firm Revolving Credit
Exposures exceeding the aggregate Loan Value of the Firm Pledged Eligible
Assets. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow the Revolving Loans.
Each Lender may, at its option, make any Loan available to the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that, any exercise of such option shall not affect the obligation
of such Borrower to repay such Loan in accordance with the terms of this
Agreement.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall, as
contemplated by the Security Agreement, be either a Customer Loan or a Firm Loan
(and each such Revolving Loan (or any portion thereof) may be redesignated from
time to time in accordance with, and subject to the limitations contained in
Section 6 of the Security Agreement as a Customer Loan or Firm Loan) and shall
be made as part of a Revolving Borrowing made by the Lenders ratably in
accordance

 

15



--------------------------------------------------------------------------------

with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of Fed Funds Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Subject to Section 2.12, each Swingline Loan shall be a Fed
Funds Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Each Revolving Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. (a) To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (x) in the case of a Eurocurrency Borrowing not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Revolving Borrowing or (y) in the case of a Fed Funds Borrowing, not later than
2:00 p.m., New York City time, on the date of the proposed Revolving Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or in any other manner
approved pursuant to Section 9.01(b)) to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

  (i) whether such Borrowing is designated as a Customer Loan or a Firm Loan;

 

  (ii) the aggregate amount of the requested Borrowing;

 

  (iii) the date of such Borrowing, which shall be a Business Day;

 

  (iv) whether such Borrowing is to be a Fed Funds Borrowing or a Eurocurrency
Borrowing;

 

  (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

  (vi) the directions for disbursement of the proceeds of such Borrowing, which
shall comply with the requirements of Section 2.04.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Fed Funds Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this

 

16



--------------------------------------------------------------------------------

Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(b) In connection with each Borrowing, and in any event prior to the time by
which it expects the proceeds of such Borrowing to be made available to it, the
Borrower shall also deliver a notice to the Administrative Agent in
substantially the form of Exhibit E (a “Pledged Eligible Assets Notice”)
detailing the Eligible Assets, if any, that will be pledged under the Security
Agreement in connection with such Borrowing, whether such Eligible Assets are
designated as Customer Pledged Eligible Assets or Firm Pledged Eligible Assets
and the respective Loan Values thereof.

SECTION 2.04. Funding of Revolving Borrowings. (a) Each Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or
3:00 p.m., New York City time, in the case of a Borrowing of Fed Fund Loans
following same day notice therefor), to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower, or if less
such portion thereof as may be borrowed by the Borrower within the requirements
of Sections 2.01(c) and (d) (as determined by reference to the Customer Pledged
Eligible Assets and Firm Pledged Eligible Assets as to which the Administrative
Agent already has a perfected security interest pursuant to the Security
Agreement), by promptly transferring the amounts so received, in like funds, in
accordance with the direction in the relevant Borrowing Request. The
Administrative Agent shall notify the Borrower if any portion of such amounts is
not so transferred and shall hold such portion pending compliance with the
requirements of Sections 2.01(c) and (d) or, if the Borrower so requests, return
such portion ratably to the Lenders. Any such portion not returned to the
Lenders by [ ] p.m., New York City time, shall be deemed to be an outstanding
Loan until the next Business Day.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower, as the case may be, severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (or, if greater, the Fed Funds Effective Rate) or (ii) in the case
of the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans denominated in
Dollars to the Borrower from time to time during the Availability Period, which
shall, as contemplated by the Security Agreement, consist of either a Customer
Loan or a Firm Loan (and each such Swingline Loan (or any portion thereof) may
be redesignated from time to time in accordance with, and subject to the
limitations contained in Section 6 of the Security Agreement as a Customer Loan
or Firm Loan), in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of the Swingline Loans of
any Swingline Lender exceeding its Swingline Commitment (except to the extent
such Swingline Lender otherwise agrees at the time of any such Swingline Loan),
(ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments, (iii) the sum of the total Customer Revolving Credit

 

17



--------------------------------------------------------------------------------

Exposures exceeding the aggregate Loan Value of the Customer Pledged Eligible
Assets or (iv) the sum of the total Firm Revolving Credit Exposures exceeding
the aggregate Loan Value of the Firm Pledged Eligible Assets; provided that no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Swingline Loans shall not be required to be borrowed from the
Swingline Lenders on a pro rata basis.

(b) To request a Swingline Borrowing, the Borrower shall (i) notify the
Administrative Agent of such request by telephone (confirmed by facsimile (or in
any other manner approved pursuant to Section 9.01(b))), not later than 4:00
p.m., New York City time, on the day of the proposed Swingline Borrowing, which
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan and whether such
Swingline Loan will be designated a Customer Loan or a Firm Loan and (ii) in
connection with such request, and in any event no later than [one hour] prior to
the time by which it expects the proceeds of such Swingline Borrowing to be made
available to it, the Borrower shall also deliver a Pledged Eligible Assets
Notice to the Administrative Agent detailing the Eligible Assets, if any, that
will be pledged under the Security Agreement in connection with such Swingline
Borrowing, whether such Eligible Assets are designated as Customer Pledged
Eligible Assets or Firm Pledged Eligible Assets and the respective Loan Values
thereof. The Administrative Agent will promptly advise the relevant Swingline
Lender of any such notice received from the Borrower and shall calculate the
aggregate Loan Value of the Pledged Eligible Assets, including those referred to
in clause (ii), and promptly notify the Borrower and each applicable Swingline
Lender if the requirements of Sections 2.01(c) and (d) are not satisfied. Such
Swingline Lender shall make such Swingline Loan available to the Borrower, or
less such portion thereof as may be borrowed by the Borrower within the
requirements of Sections 2.01(c) and (d) (as determined by reference to the
Pledged Eligible Assets as to which the Administrative Agent already has a
perfected security interest pursuant to the Security Agreement), by promptly
transferring the amounts so received, in like funds, by means of a credit by
6:00 p.m., New York City time, on the requested date of such Swingline Loan to
the general deposit account of the Borrower in New York with the Swingline
Lender or to an account maintained with the Administrative Agent or such
Swingline Lender and designated by the Borrower in the request for such
Swingline Loan. The Swingline Lender shall notify the Borrower if any portion of
such amounts is not so transferred and shall hold such portion pending
compliance with the requirements of Sections 2.01(c) and (d) or, if applicable
and the Borrower so requests, return such portion ratably to the Swingline
Lenders. Any such portion not returned to the Lenders by [            ] p.m.,
New York City time, shall be deemed to be an outstanding Swingline Loan until
the next Business Day.

(c) A Swingline Loan shall be a Fed Funds Loan.

(d) A Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
its Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
such Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in

 

18



--------------------------------------------------------------------------------

Section 2.04 with respect to Revolving Loans made by such Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Lenders with respect thereto), and the Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by any Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile (or in any other manner approved pursuant to Section 9.01(b)) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

  (iii) whether the resulting Borrowing is to be a Fed Funds Borrowing or a
Eurocurrency Borrowing; and

 

19



--------------------------------------------------------------------------------

  (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Fed Funds Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurocurrency Revolving Borrowing or a Fed Funds
Borrowing and (ii) unless repaid, each Borrowing shall be converted to an ABR
Borrowing, in the case of a Eurocurrency Borrowing at the end of the Interest
Period applicable thereto, and in the case of a Fed Funds Borrowing, on the next
Business Day.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) Subject to Section 2.07(c), the Borrower may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $25,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of any
Loans in accordance with Section 2.09, the sum of the Revolving Credit Exposures
hereunder is greater than the Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
the Borrower on the Maturity Date and (ii) to each Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan made by such Swingline Lender
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding for more than three Business Days.

 

20



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to it in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Administrative Agent shall prepare and the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.09. Optional Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the relevant Swingline Lender) by telephone
(confirmed by facsimile (or in any other manner approved pursuant to
Section 9.01(b))) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
a Fed Funds Borrowing or an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, which shall be in a minimum amount of $5,000,000
and in increments of $1,000,000 in excess thereof; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the relevant Lenders
of the contents thereof. Each partial prepayment of any Revolving Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type and in the same currency as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.11.

SECTION 2.10. Daily Calculation of Loan Value; Mandatory Prepayments. (a) At or
prior to 11:00 a.m., New York City time, on each Business Day on which any Loans
shall remain outstanding, the Administrative Agent shall calculate (i) the
aggregate Loan Value of the Customer

 

21



--------------------------------------------------------------------------------

Pledged Eligible Assets and (ii) the aggregate Loan Value of the Firm Pledged
Eligible Assets (which calculations shall be made as of the close of business on
the previous Business Day) and shall promptly provide such calculation to the
Borrower. In the event that the Administrative Agent determines that (i) the
aggregate principal amount of the Customer Loans outstanding on such Business
Day exceeds the aggregate Loan Value of the Customer Pledged Eligible Assets (a
“Customer Deficiency”) or (ii) the aggregate principal amount of the Firm Loans
outstanding on such Business Day exceeds the aggregate Loan Value of the Firm
Pledged Eligible Assets (a “Firm Deficiency”, and either a Firm Deficiency or a
Customer Deficiency, a “Deficiency”), the Administrative Agent shall promptly
notify the Borrower of such Deficiency in writing (any such notice, a
“Deficiency Notice”). In the event of a Deficiency, unless the Borrower has
pledged additional Customer Pledged Eligible Assets or Firm Pledged Eligible
Assets, as applicable, with an aggregate Loan Value at least equal to such
Deficiency, the Borrower shall prepay the Customer Loans or the Firm Loans, as
applicable, in an amount at least equal to such Deficiency within one Business
Day of receipt of a Deficiency Notice.

(b) Any Pledged Eligible Asset shall be released from the pledge thereof under
the Security Agreement promptly upon the request of the Borrower; provided that
(i) no Event of Default has occurred and is continuing at such time and (ii) a
Deficiency would not be in existence after giving effect to such release.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at 0.20% of
the daily unused amount of the Commitment (excluding the Swingline Exposure) of
such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates.

(b) Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December, commencing September 30, 2011 and on the
date on which the Commitments terminate. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each Eurocurrency Revolving
Borrowing shall bear interest at the Eurocurrency Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

(b) The Loans comprising each Fed Funds Borrowing shall bear interest at the Fed
Funds Rate in effect for such Borrowing plus the Applicable Margin.

(c) The Loans comprising each Borrowing which has been converted to an ABR Loan
pursuant to Section 2.06(e) (including each Swingline Loan) shall bear interest
at the Alternate Base Rate plus the Applicable Margin.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment,

 

22



--------------------------------------------------------------------------------

at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section and (ii) in the case of any other amount, 2.25% plus
the Alternate Base Rate applicable to ABR Loans as provided in paragraph (c) of
this Section.

(e) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a Fed
Funds or ABR Revolving Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on a
basis of a year of 365 days (or 366 days in a leap year) and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Fed Funds Rate or Alternate Base Rate
shall be determined by the Administrative Agent, and any such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate applicable to such Eurocurrency Borrowing for
such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Eurocurrency Rate applicable to such Eurocurrency Borrowing for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile (or in any other manner approved pursuant to
Section 9.01(b)) as promptly as practicable thereafter. If such notice is given
pursuant to clause (a) or (b) of this Section 2.13 in respect of any
Eurocurrency Loans, then (i) any Eurocurrency Loans requested to be made on the
first day of such Interest Period shall be made as Fed Funds Loans, (ii) any Fed
Funds Loans that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as Fed Funds Loans and (iii) any
outstanding Eurocurrency Loans shall be converted, on the last day of the
then-current Interest Period, to Fed Funds Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurocurrency Loans shall be
made or continued as such, nor shall the Borrower have the right to convert Fed
Funds Loans to Eurocurrency Loans.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any such requirement in the nature of a Eurocurrency
Reserve Requirement) against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

 

23



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, upon the request of such
Lender, the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law affecting such Lender
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable

 

24



--------------------------------------------------------------------------------

amount and period from other banks in the eurocurrency market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions for Indemnified Tax and Other Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions for Indemnified Tax and Other Taxes and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that, the Administrative Agent or the Lender, as the case
may be, shall cooperate with the Borrower for the refund of incorrectly or
illegally imposed Taxes. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by it under this Section 2.16 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay

 

25



--------------------------------------------------------------------------------

the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.14,
2.14 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due and in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at the New York Office
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, in each case on
a ratable basis. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the

 

26



--------------------------------------------------------------------------------

Administrative Agent, at the Federal Funds Effective Rate, and if greater, a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(d), 2.16(f) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests, or expects to request, compensation under Section 2.14, or if the
Borrower is required to, expects to be required to, pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder with respect thereto to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
subject such Lender to any regulatory, legal or financial disadvantage. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder or becomes a
Defaulting Lender, or if any Lender fails to consent to a proposed amendment or
waiver which is consented to by the Required Holders but which requires a
unanimous approval of all Lenders, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unused Commitment of such Defaulting
Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to

 

27



--------------------------------------------------------------------------------

Section 9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then (i) all or any part of the Swingline Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; and (ii) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one Business Day following notice by the Administrative Agent, prepay
such Swingline Exposure; and

(d) so long as such Lender is a Defaulting Lender, each Swingline Lender shall
not be required to fund any Swingline Loan, and participating interests in any
newly made Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to any Person as to which any Lender is,
directly or indirectly, a subsidiary shall occur following the date hereof and
for so long as such event shall continue or (ii) any Swingline Lender has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, such
Swingline Lender shall not be required to fund any Swingline Loan unless such
Swingline Lender shall have entered into arrangements with the Parent, the
Borrower or such Lender, satisfactory to such Swingline Lender, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Swingline
Lenders each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

SECTION 2.20. Additional Commitments. The Borrower shall have the right at any
time and from time to time on or after the Effective Date, to agree with any
Lender upon an increase in the Commitment of such Lender or to add as a “Lender”
with a new Commitment another financial institution or other entity (each such
Lender or other financial institution or entity, an “Additional Commitment
Lender,” and each such Commitment, an “Additional Commitment”), provided that
the aggregate amount of the Additional Commitments obtained on or after the
Effective Date shall not exceed $125,000,000. Each Additional Commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) as to any
Additional Lender or assignee thereof, reduced or increased from time to time
pursuant to assignments by or to it pursuant to Section 9.04. Upon any
Additional Commitment becoming effective, the Borrower shall borrow such
Revolving Loans thereunder and make such prepayments of the other Revolving
Loans as may be required in order to make the outstanding Revolving Loans under
such Additional Commitment ratable with the Revolving Loans outstanding under
the other Commitments, all in a manner as reasonably determined by the
Administrative Agent in consultation with the Borrower and the relevant
Additional Commitment Lender, it being understood that such determinations may
modify and supersede other provisions hereof as to requirements for notice,
minimum amounts, Interest Periods and other similar items, but any required
prepayments shall in any event be subject to Section 2.15. The Borrower will
provide such additional documents and filings as the Administrative Agent may
reasonably require to assure that the Revolving Loans in respect of Additional

 

28



--------------------------------------------------------------------------------

Commitments are secured by the Collateral ratably with all other Revolving
Loans. Each Additional Commitment Lender shall enter into documentation
reasonably satisfactory to the Borrower and the Administrative Agent to evidence
and provide for its Additional Commitment. Any Additional Commitment Lender
which is not a Lender shall be reasonably satisfactory to the Administrative
Agent.

ARTICLE III

Representations and Warranties

Each of the Parent, the Borrower and MF USA represents and warrants to the
Lenders that:

SECTION 3.01. Organization; Powers. Each of the Parent, the Borrower, MF USA and
the Parent’s other Significant Subsidiaries is validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
has all requisite power and authority to carry on its business as now conducted
and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
corporate powers of the Parent, Borrower and MF USA and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement and each other Loan Document has been duly executed and delivered by
each Loan Party party thereto, and constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, and except where such failure to obtain or
make such consent, approval, registration, filing or other action could not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent, the Borrower, MF USA or any of the Parent’s other
Significant Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Parent, the Borrower, MF USA or any of the Parent’s
Significant Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by any of the foregoing entities,
and except where such failure to obtain or make such consent, approval,
registration, filing or other action could not reasonably be expected to have a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of the Parent, the Borrower, MF USA or any of their
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
has made available to the Lenders its consolidated balance sheet and
consolidated statements of operations, comprehensive income, changes in equity
and cash flows as of the end of and for each of its fiscal years ended March 31,
2010 and March 31, 2011, in each case reported on by PricewaterhouseCoopers LLP.
Such consolidated financial statements present fairly, in all material respects,
the financial position, results of operations, changes in equity and cash flows
of the Parent as of the dates and for the fiscal years referred to therein in
accordance with GAAP.

 

29



--------------------------------------------------------------------------------

(b) The Borrower has made available to the Lenders its financial statements as
of the end of and for each of its fiscal years ended March 31, 2010 and
March 31, 2011, on FOCUS Reports, reported on by PricewaterhouseCoopers LLP.
Such financial statements present fairly, in all material respects, the
financial position and results of operations of the Borrower as of the dates and
for the fiscal years referred to therein.

(c) There has been no material adverse change in the business, assets,
operations or condition, financial or otherwise, of the Parent and its
Subsidiaries, taken as a whole, from that indicated in the most recent of the
consolidated financial statements referred to in Section 3.04(a), except as may
be disclosed prior to the Effective Date in the Parent’s most recent filing on
Form 10-K and subsequent filings on Form 8-K made with the SEC.

SECTION 3.05. Properties. (a) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, or where such defects could
not otherwise reasonably be expected to have a Material Adverse Effect.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent, the Borrower or MF USA,
threatened against or affecting the Parent or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority or any applicable self-regulatory organization applicable
to it or its property (including any regulatory capital or similar requirement)
and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

 

30



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred during the 5 year period prior
to the date on which this representation is made or deemed made with respect to
any Plan and none is likely to occur, and no Lien in favor of the PBGC or a Plan
has arisen during such five year period, (ii) each Plan has complied, and is in
compliance, with its terms and the applicable provisions of ERISA and the Code;
(iii) the present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan, and (v) neither Borrower nor any ERISA Affiliate would become
subject to any Withdrawal Liability if the Borrower or an ERISA Affiliate were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made, except, with respect to each of the foregoing clauses, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(other than projected financial information) furnished by or on behalf of the
Parent, the Borrower or MF USA to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained therein taken
as a whole, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Parent, the Borrower and MF USA each represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that the actual results may vary
from the projected financial information).

SECTION 3.12. Federal Regulations. No part of the proceeds of any Loans will be
used for “buying,” “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect in any manner which violates or would cause the Lenders to
violate the provisions of the Regulations of such Board of Governors.

SECTION 3.13. Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower for general corporate purposes.

SECTION 3.14. Material Licenses and Memberships. The Parent and its Subsidiaries
possess all licenses, memberships, registrations, permits and approvals
necessary for the conduct of their respective businesses as now conducted as
required by law or applicable rules and regulations, including under any
applicable rules of the SEC, the National Association of Securities Dealers,
Inc. (“NASD”), the

 

31



--------------------------------------------------------------------------------

Commodity Futures Trading Commission (the “CFTC”), the Chicago Board of Exchange
(“CBOE”), the Chicago Mercantile Exchange (the “CME”) and the Financial Services
Authority (“FSA”) and of the other principal futures, options and other
exchanges on which any of them trades except where any failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans by it
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement; Security Agreement; Guaranty. On or prior to the Effective
Date, the Administrative Agent shall have received (i) this Agreement executed
and delivered by each party hereto, (ii) the Security Agreement and (iii) the
Guaranty, executed and delivered by the parties thereto.

(b) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Laurie Ferber, general counsel for the Parent, the
Borrower and MF USA and (ii) Sullivan & Cromwell LLP, special New York counsel
for the Parent, the Borrower and MF USA, substantially in the form of Exhibit
C-1, in each case covering such other matters relating to the Parent, the
Borrower and MF USA, this Agreement or the Transactions as the Required Lenders
shall reasonably request. The Parent, Borrower and MF USA hereby request such
counsel to deliver such opinion.

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificate. The Administrative Agent shall have received (i) a certificate of
each of the Borrower, the Parent and MF USA, dated the Effective Date,
substantially in the form of Exhibits D-1 and D-2, with appropriate insertions
and attachments, including the certificate of incorporation of each of the
Borrower, the Parent and MF USA certified by the relevant authority of the
jurisdiction of its organization, and (ii) a long form good standing certificate
for each of the Borrower, the Parent and MF USA from its jurisdiction of
organization.

(d) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(e) Patriot Act. The Lenders shall have received Patriot Act and “know your
customer” / anti-money laundering documentation and information reasonably
requested by the Lenders in writing at least 2 Business Days prior to the
Closing Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
[    ], 2011 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to the satisfaction of the following
conditions:

 

32



--------------------------------------------------------------------------------

(a) The representations and warranties of the Parent, the Borrower and MF USA
set forth in Article III (other than those contained in Section 3.04(c) and
Section 3.06), shall be true and correct on and as of the date of such Borrowing
(except with respect to Borrowings made on the Effective Date, in which case the
representations made in Section 3.04(c) and Section 3.06 shall be made).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Parent, the Borrower and MF USA on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of the Parent and the Borrower covenants (to the extent provided in
relation to itself below) and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Parent will furnish to the Administrative Agent (in a form reasonably
satisfactory to the Administrative Agent):

(a)(i) within 90 days after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
comprehensive income, changes in equity and cash flows as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) within 90 days after the end of each fiscal year of the
Borrower, its audited balance sheet as at the end of such year and the related
audited statements of income and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, all reported on
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such financial statements present fairly, in all
material respects, the financial position and results of operations of the
Borrower. Documents required to be delivered pursuant to this clause (a)(i)
which are made available via EDGAR, or any successor system of the SEC, in an
Annual Report of the Parent on Form 10-K, shall be deemed delivered to the
Lenders on the date such documents are made so available; provided that, upon
request, the Parent shall deliver paper copies (or in any other manner approved
pursuant to Section 9.01(b)) of such documents to the Administrative Agent;

(b)(i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, commencing with the fiscal quarter ending
September 30, 2011, its consolidated balance sheet and related statements of
operations, equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated

 

33



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) not later than 45 days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, the Part II FOCUS
Report of the Borrower for such quarter. Documents required to be delivered
pursuant to this clause (b) which are made available via EDGAR, or any successor
system of the SEC, in a Quarterly Report of the Parent on Form 10-Q, shall be
deemed delivered to the Lenders on the date such documents are made so
available; provided that, upon request, the Parent shall deliver paper copies
(or in any other manner approved pursuant to Section 9.01(b)) of such documents
to the Administrative Agent. All such Part II FOCUS Reports shall fairly present
in all material respects the financial condition and results of operations of
the Borrower.

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent or the Borrower,
as applicable, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01 and including
for each relevant period evidence demonstrating compliance with Section 6.08 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines); and

(e) within a reasonable time following any reasonable written request therefor
by or through the Administrative Agent, such other information regarding the
operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement as may be reasonably
requested.

SECTION 5.02. Notices of Material Events. The Parent will furnish to the
Administrative Agent and each Lender prompt written notice of the following,
upon becoming aware of such event:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent, the
Borrower, MF USA or any Affiliate thereof that could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect;

(c)(i) the occurrence of any ERISA Event (and as soon as practicable thereafter,
a copy of any report or notice required to be filed with or given to the PBCG by
the Parent, the Borrower, MF USA or any ERISA Affiliate with respect to such
ERISA Event) that, alone or together with any other ERISA Event that have
occurred or is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect and (ii) promptly following any request
therefor, copies of (A) any documents described in Section 101(k) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (B) any notices described in Section 101(l) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any Plan or
Multiemployer Plan; and

 

34



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to,
individually or in the aggregate, result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Notices required to be delivered
pursuant to this Section 5.02 which are made available via EDGAR, or any
successor system of the SEC, in a Current Report of the Parent on Form 8-K,
shall be deemed delivered to the Lenders on the date such notices are made so
available; provided that, upon request, the Parent shall deliver paper copies
(or in any other manner approved pursuant to Section 9.01(b)) of such notices to
the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business; Material Licenses and Membership.
The Parent will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, including but not limited to, the
maintenance of all permits, licenses, consents and memberships as may be
required for the conduct of its business by any state, national or local
government agency or instrumentality of any country or any applicable
self-regulatory organization or exchange, except (other than with respect to the
maintenance of the existence of the Borrower, the Parent and MF USA) to the
extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution, as permitted under Section 6.04.

SECTION 5.04. Payment of Obligations. The Parent will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Parent or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Parent will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Parent and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The Parent
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties during normal business hours, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Parent will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority

 

35



--------------------------------------------------------------------------------

applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Parent and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Financial Covenant. The Borrower will not permit the Consolidated
Tangible Net Worth of the Borrower at any time to be less than $255,829,000.

SECTION 6.02. Indebtedness. The Parent will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Parent to any Subsidiary and of any Subsidiary to the
Parent or any other Subsidiary;

(d) Guarantees by the Parent, the Borrower or MF USA of Indebtedness of any
other Subsidiary and by any Subsidiary of Indebtedness of any other Subsidiary
(other than the Borrower);

(e) Indebtedness of the Parent or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement;

(f) Indebtedness of the Parent, the Borrower and MF USA;

(g) Indebtedness of any Subsidiary of the Parent which is a regulated broker or
similar entity (including a non-regulated entity engaged in trading activities
with or on behalf of customers) incurred in the ordinary course of business,
including any such Indebtedness in the form of Guarantees of any such
Indebtedness of its Subsidiaries, including Indebtedness incurred in the
ordinary course of business to finance or secure the purchase or carrying of
securities, the provision of margin for forward, futures, repurchase or similar
transactions, the making of advances to customers, the establishment of
performance or surety bonds or guarantees, or in the nature of a letter of
credit or letter of guaranty to support or secure trading and other obligations
incurred in the ordinary course of business, but excluding any such Indebtedness
that would be included in any calculation of the regulatory capital (or similar
concept) of such Subsidiary; and

 

36



--------------------------------------------------------------------------------

(h) additional Indebtedness of any of the Subsidiaries of the Parent other than
the Borrower at any date in an aggregate principal amount (for all such
Subsidiaries) not to exceed 10% of the Parent’s Consolidated Tangible Net Worth
at such date. The amount of additional Indebtedness outstanding at any time in
reliance on this Section 6.02(h) shall be determined on a “net” basis after
giving effect to the terms of any legally enforceable netting or offset
arrangements included in or otherwise relating to cash management arrangements
with banks and similar institutions.

SECTION 6.03. Liens. The Parent will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to the Security Agreement;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof except by the amount of any
accrued interest or fees payable by the Parent or such Subsidiary in respect of
such obligations;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof except by the amount of any accrued interest or fees payable by
the Parent or such Subsidiary in respect of such obligations;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.02, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (iii) such security interests shall not apply to any other
non-related property or assets of the Parent or any Subsidiary;

(f) Liens created, incurred or assumed by any Subsidiary of the Parent which is
(i) a regulated broker or similar entity in the ordinary course of business upon
assets owned by such Subsidiary or held for its account to secure Indebtedness
incurred under Section 6.02(g) or other liabilities incurred in the ordinary
course of business or (ii) otherwise incurred in the ordinary course of its
business to secure obligations other than Indebtedness; and

(g) other Liens (on assets other than the Collateral) securing obligations in an
aggregate amount not to exceed 10% of the Parent’s Consolidated Tangible Net
Worth at any one time outstanding. The amount of other Liens securing
obligations outstanding at any time in reliance on this Section 6.03(g) shall be
determined on a

 

37



--------------------------------------------------------------------------------

“net” basis after giving effect to the terms of any legally enforceable netting
or offset arrangements included in or otherwise relating to cash management
arrangements with banks and similar institutions.

Notwithstanding the foregoing, the exceptions listed in clauses (b) through (g)
above shall be limited to Liens on assets other than the Collateral.

SECTION 6.04. Fundamental Changes. (a) The Parent will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets, or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person (other than the Parent or the Borrower) may merge into the Parent
or the Borrower in a transaction in which the Parent or the Borrower, as the
case may be, is the surviving corporation, (ii) any Person (other than the
Parent or the Borrower) may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary, (iii) any Subsidiary (other than the
Borrower) may sell, transfer, lease or otherwise dispose of its assets to the
Parent or the Borrower or to another Subsidiary, (iv) any Subsidiary (other than
the Borrower or MF USA) may liquidate or dissolve if the Parent determines in
good faith that such liquidation or dissolution is in the best interests of the
Parent and is not materially disadvantageous to the Lenders and (v) any
Subsidiary which is not a Significant Subsidiary may sell, or otherwise dispose
of, all or substantially all of its assets.

(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.05. Transactions with Affiliates. The Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
material property or material assets to, or purchase, lease or otherwise acquire
any material property or material assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) such transaction is upon
fair and reasonable terms no less favorable in all material respects to the
Parent or the relevant Subsidiary, as applicable, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate,
(b) transactions between or among the Parent and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any transactions listed on Schedule
6.05.

SECTION 6.06. Regulatory Capital. The Parent will not, and will not permit any
of its Subsidiaries to, fail to satisfy (beyond any applicable grace period,
including any period as to which only minor penalties or restrictions are
applicable) any regulatory or net capital or financial resources requirement
applicable to it in its capacity as a regulated broker or similar entity or as a
parent of any such entity under (a) applicable law or (b) any self-regulatory or
similar organization of which it is a member or which regulates the conduct of
any material portion of the business of the Parent and the Subsidiaries taken as
a whole (including any such requirement of an exchange on which it conducts a
material portion of such business), unless in the case of (b) the maintenance of
such membership or the conduct of such business under the jurisdiction of such
self-regulatory or similar organization or on such exchange is not material to
its consolidated businesses by virtue of there being other venues or exchanges
available to it for the conduct of such businesses on terms not materially
disadvantageous to the Parent and its Subsidiaries taken as a whole.

SECTION 6.07. Minimum Liquidity Ratio. The Parent will not permit the ratio for
any of its Subsidiaries that is a regulated broker dealer or futures commission
merchant of (x) its unencumbered marketable securities (after taking into
account prudent and customary financing

 

38



--------------------------------------------------------------------------------

deductions as reasonably determined by the Parent) plus its unencumbered cash
(other than any such securities or cash representing proceeds of “segregated” or
“non-segregated” customer funds) to (y) its short-term unsecured consolidated
Indebtedness (other than any short-term unsecured Indebtedness incurred for the
purpose of financing margin flows to the extent there is excess availability for
borrowing under the Existing Credit Agreement to refinance such Indebtedness
through an advance to or other investment in such Subsidiary and such Borrowing
would not then be short-term) at any time to be less than 1.0 to 1.0.

SECTION 6.08. Pledged Eligible Asset Deficiencies. The Parent will not permit
any Deficiency with respect to the aggregate Loan Value of the Pledged Eligible
Assets to exist for more than one Business Day after receipt of a Deficiency
Notice from the Administrative Agent.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable (including pursuant to Section 2.10(a)),
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or MF USA in or in connection with this Agreement or any
other Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document, shall prove to have been materially incorrect when made or deemed
made;

(d) the Parent, the Borrower or MF USA shall fail to observe or perform any
covenant, condition or agreement contained in (i) Section 5.02, 5.03 (with
respect to the Parent’s, the Borrower’s and MF USA’s existence), 6.01 or 6.08 or
(ii) Section 6.02, 6.03, 6.04, 6.05 or Section 6.06, and in the case of clause
(ii) such failure shall continue unremedied for a period of five Business Days
after the earlier of (A) notice of such failure from the Administrative Agent or
any Lender or (B) the actual knowledge of such failure by a Financial Officer;

(e) the Parent, the Borrower or MF USA shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

(f) the Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest or any other amount and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any grace periods applicable thereto);

 

39



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or requires the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any of its Significant Subsidiaries, or its debts, or
of a substantial part of its assets (or, in the case of any such Significant
Subsidiary, for all or substantially all of its assets), under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent or any Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Parent or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any of its Significant Subsidiaries, or for a
substantial part of its assets (or, in the case of any such Subsidiary or any
such Significant Subsidiary, for all or substantially all of its assets),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Parent or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent, any Subsidiary or
any combination thereof and the same shall remain unpaid or otherwise
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect and such
event shall continue unremedied for a period of 60 consecutive days;

(m) the Guaranty, the Security Agreement and the Liens created thereunder shall
not be, or shall cease to be, enforceable against the Parent, the Borrower or MF
USA in any material respect or any such Person shall so assert in writing;

(n) the Parent or any other borrower thereunder shall fail to observe or perform
any covenant, condition or agreement contained in the Existing Credit Agreement
after giving effect to any grace period applicable thereto in the Existing
Credit Agreement; or

(o) a Change in Control shall occur.

 

40



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent or the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability,

 

41



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor reasonably acceptable to the Borrower (except that the Borrower’s
consent shall not be required if a Default or Event of Default has occurred and
is continuing). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (except that the
Borrower’s consent shall not be required if a Default or Event of Default has
occurred and is continuing) which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (or in any other
manner approved pursuant to Section 9.01(b)), as follows:

 

(i) The Borrower:   

MF Global Inc.

55 East 52nd Street

39th Floor

New York NY 10055

Attention: David Dunne, Global Treasurer

   with a copy to:   

Joe Lesar

Facsimile: (212) 589 6236

Email: jlesar@mfglobal.com

 

with an additional copy to:

 

laurie Ferber- General Counsel

Facsimile: (212) 319 1565

Email: Iferber@mfglobal.com

(ii) The Parent:   

c/o MF Global Holdings Ltd.

55 East 52nd Street

39th Floor

New York NY 10055

Attention: David Dunne, Global Treasurer

   with a copy to:   

Joe Lesar

Facsimile: (212) 589 6236

Email: jlesar@mfglobal.com

 

with an additional copy to:

 

laurie Ferber- General Counsel

Facsimile: (212) 319 1565

Email: Iferber@mfglobal.com

   with an additional copy to:   

Laurie Ferber- General Counsel

Facsimile: (212) 319 1565

Email: lferber@mfglobal.com

 

43



--------------------------------------------------------------------------------

(ii) The Administrative Agent:   

JPMorgan Chase Bank, N.A.

Loan and Agency Services

500 Stanton Christiana Road

Ops4, Floor 03

Newark, DE 19713-2107

Attention: Christina Sherlock

Facsimile: (917) 464-9985

   with a copy to:   

JPMorgan Chase Bank, N.A.

270 Park Avenue, 15th Floor

New York, New York 10017

Attention: Henry E. Steuart

Facsimile: (212) 270-4617

(iii) Any other Lender:   

to it at its address (or facsimile (or in any other manner approved

pursuant to Section 9.01(b))) set forth in its Administrative

Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Parent,
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement or any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Parent, the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the

 

44



--------------------------------------------------------------------------------

principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release any Collateral (except as provided for in
the Loan Documents) or release the Parent, the Borrower or MF USA from their
respective obligations under the Guaranty and the Security Agreement, without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) amend or modify the
definitions of “Eligible Assets” or “Loan Value”, to the extent such amendment
or modification would result in a less restrictive standard than set forth in
such definitions, in each case without the written consent of the Supermajority
Lenders or (viii) amend Schedule 1.01 hereto without the written consent of the
Supermajority Lenders; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent or the Swingline Lenders, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any one
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
agreement or instrument contemplated hereby.

(b) The Borrower shall indemnify the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of one counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Parent
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the

 

45



--------------------------------------------------------------------------------

applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent.

(d) To the extent permitted by applicable law, each of the Parent, the Borrower
and MF USA shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Parent,
the Borrower or MF USA may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Parent, the Borrower or MF USA without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee, it being
understood that it would be reasonable for the Borrower to withhold consent for
an assignment to any Person other than a banking institution; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and an integral multiple
of $1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

46



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which fees shall not be payable by the Borrower,
except in connection with the replacement of a Lender pursuant to Section 2.17;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(E) no assignments may be made to any natural persons.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this

 

47



--------------------------------------------------------------------------------

Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.05(d), 2.16(f)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Parent, the Borrower or MF USA herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other

 

48



--------------------------------------------------------------------------------

amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile (or in any other manner approved pursuant to
Section 9.01(b)) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent, the
Borrower or MF USA against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

49



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and their directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent, the
Borrower or MF USA and its obligations, (g) with the consent of the Parent, the
Borrower or MF USA or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Parent, the Borrower or MF USA. For the purposes of
this Section, “Information” means all information received from the Parent, the
Borrower or MF USA relating to the Parent, the Borrower or MF USA or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent, the Borrower or MF USA; provided that, in the case of
information received from the Parent, the Borrower or MF USA after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the

 

50



--------------------------------------------------------------------------------

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT, THE BORROWER AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Parent, the Borrower and MF USA
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

SECTION 9.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.02)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.02 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than obligations under or in respect of contingent indemnification
obligations for which no claim has been made) shall have been paid in full and
the Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Agreement, and the Security Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Loan Documents (including
the Obligations) shall terminate, all without delivery of any instrument or
performance of any act by any Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MF GLOBAL INC.,

as Borrower

By:

 

LOGO [g198607g33x28.jpg]

  Name: David Dunne   Title: Treasurer

MF GLOBAL HOLDINGS LTD.,

as the Parent

By:

 

LOGO [g198607g33x28.jpg]

  Name: David Dunne   Title: Treasurer and Senior Vice President

MF GLOBAL FINANCE USA INC.,

as a Guarantor

By:

 

LOGO [g198607g33x28.jpg]

  Name: David Dunne   Title: Vice President

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent

By:  

LOGO [g198607g73b12.jpg]

  Name:   Henry E. Steuart   Title:  

Executive Director

JP Morgan Chase Bank , N.A.

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

HARRIS, N.A.,

as a Lender

By:

 

LOGO [g198607g17o91.jpg]

  Name: Scott Ferris   Title: Managing Director

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

BY:

 

LOGO [g198607g91g82.jpg]

  Name: Maryanne Fitzmaurice   Title: Director

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

CITIBANK, N.A.

as a Lender

By:

 

LOGO [g198607g87n33.jpg]

  Name: ALEX DUKA   Title: MANAGING DIRECTOR

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:

 

LOGO [g198607g83i91.jpg]

  Name: Mark Walton   Title: Authorized Signatory

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:

 

LOGO [g198607g86c33.jpg]

  Name: John S. McGill   Title: Director

 

By:

 

LOGO [g198607g01e58.jpg]

  Name: Virginia Cosenza   Title: Vice President

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:

 

LOGO [g198607g99w48.jpg]

  Name: Robert Motzel   Title: Vice President

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA,

as a Lender

By:  

LOGO [g198607g86q52.jpg]

  Name:   PAUL T. CRCHART   Title:   GENERAL MANAGER EUROPE

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender

By:  

LOGO [g198607g44s18.jpg]

  Name:   James P. Hughes A2386   Title:   Director By:  

LOGO [g198607g99k10.jpg]

  Name:   Robert K. Reddington   Title:  

Credit Documentation Manager

Credit Documentation Unit, WB Legal-Americas

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

LOGO [g198607g51m51.jpg]

  Name:   Benjamin Berkowitz   Title:   Vice President

 

CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

GUARANTY

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SECURITY AGREEMENT

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF OPINION OF SULLIVAN & CROMWELL LLP]

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

CLOSING CERTIFICATE

Pursuant to Section 4.01(c) of the $300,000,000 364-Day Revolving Credit
Facility, dated as of June 29, 2011 (the “Credit Agreement”; terms defined
therein being used herein as therein defined), among MF Global Inc. (the
“Borrower”), MF Global Holdings Ltd. (the “Parent”), MF Global Finance USA Inc.
(“MF USA”), the Lenders party thereto, Harris N.A., Citigroup Global Markets
Inc. and Bank of America, N.A., each as a Syndication Agent and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the undersigned [INSERT TITLE OF OFFICER] of the Borrower hereby
certifies as follows as of the date hereof:

1. The representations and warranties of the Parent, the Borrower and MF USA in
or pursuant to the Loan Documents or which are contained in any certificate
furnished by or on behalf of the Parent, the Borrower and MF USA pursuant to any
of the Loan Documents are true and correct on and as of the date hereof with the
same effect as if made on the date hereof, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct as of such earlier
date.

2. No Default has occurred and is continuing as of the date hereof or after
giving effect to the Loans to be made on the date hereof and the use of proceeds
thereof.

3. The conditions precedent set forth in Section 4.01 of the Credit Agreement
were satisfied or waived on or prior to the Effective Date.

4. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Parent, the Borrower or MF USA, nor has any
other event occurred which materially and adversely affects or threatens the
continued corporate existence of the Parent, the Borrower or MF USA.

5. Each of Parent, the Borrower and MF USA is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

IN WITNESS WHEREOF, the undersigned have hereunto set my name as of the date set
forth below.

 

 

Name:

Title:

Date:            , 200  

 



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

SECRETARY’S CERTIFICATE

Pursuant to Section 4.01(c) of the $300,000,000 364-Day Revolving Credit
Facility, dated as of June 29, 2011 (the “Credit Agreement”; terms defined
therein being used herein as therein defined), among MF Global Inc. (the
“Borrower”), MF Global Holdings Ltd. (the “Parent”), MF Global Finance USA Inc.
(“MF USA”), the Lenders party thereto, Harris N.A., Citigroup Global Markets
Inc. and Bank of America, N.A., each as a Syndication Agent and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the undersigned [INSERT TITLE OF OFFICER] of the Borrower hereby
certifies as follows as of the date hereof:

1. [                    ] is the duly elected and qualified [Corporate
Secretary] of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the [Board of Directors][OR ENTITY SPECIFIC EQUIVALENT] of the
Certifying Loan Party; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.

3. Attached hereto as Annex 2 is a true and complete copy of the [By-Laws][OR
ENTITY SPECIFIC EQUIVALENT] of the Certifying Loan Party as in effect on the
date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the [Certificate of
Incorporation][OR ENTITY SPECIFIC EQUIVALENT] of the Certifying Loan Party as in
effect on the date hereof.

5. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

  

Office

  

Signature

     

 

     

 

     

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set my name as of the date set
forth below.

 

 

Name:

      

 

Name:

Title:

     Title:

Date:            , 200    

    

 

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGED ELIGIBLE ASSETS NOTICE

JPMorgan Chase Bank, N.A.

as Administrative Agent for the

Lenders party to the Credit Agreement

referred to below

270 Park Avenue, Floor 15

New York, NY 10017

Attention: Henry Steuart; Facsimile: (212) 270-4617

Copy to:

JPMorgan Chase Bank, N.A.

c/o Loan & Agency Services

500 Stanton Christiana Road

Newark, Delaware 19713

Attn: Christina Sherlock; Facsimile (917)-464-9985

Date:             , 20    .

Reference is made to the $300,000,000 364-Day Revolving Credit Facility, dated
as of June 29, 2011 (the “Credit Agreement”), among MF Global Inc. (the
“Borrower”), MF Global Holdings Ltd. (the “Parent”), MF Global Finance USA Inc.
(“MF USA”), the Lenders party thereto, Harris N.A., Citigroup Global Markets
Inc. and Bank of America, N.A., each as a Syndication Agent and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement or the Security Agreement, as
applicable.

As security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations or
Customer Obligations (as each term is defined in the Security Agreement), as the
case may be, the Borrower hereby pledges, assigns and transfers to the
Administrative Agent, and grants to the Administrative Agent, for the ratable
benefit of the Lenders, a security interest in, any and all rights, title and
interests of the Borrower in and to the Customer Pledged Eligible Assets or Firm
Pledged Eligible Assets, as the case may be, described on Attachment 1 hereto.

The Borrower has taken all actions required under the Credit Agreement and the
Security Agreement with respect to the Customer Pledged Eligible Assets or Firm
Pledged Eligible Assets, as the case may be, described on Attachment 1,
including taking such action as is required under DTC’s rules and procedures to
direct DTC to Transfer to the Administrative Agent on its books (by reducing the
Participant Account and increasing the Pledgee Account) the Security
Entitlements with respect to such Customer Pledged Eligible Assets or Firm
Pledged Eligible Assets, as the case may be.

 



--------------------------------------------------------------------------------

Attachment 1

Description of Pledged Eligible Assets1

Sources, quantity and description of Pledged Eligible Assets:

 

Quantity

  

Type

(Customer/Firm Pledged

Eligible Assets)

   Description    CUSIP   

Estimated

Market

Value

           

Total: $            

 

 

1 

Attachment 1 may be provided in the form of an Excel spreadsheet or such other
form as the Administrative Agent may agree.



--------------------------------------------------------------------------------

Regards

MF GLOBAL INC.

 

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                   
                                        2.    Assignee:     
                                                                             
and is an Affiliate/Approved Fund of [identify Lender]3 ] 3.    Borrower(s):
     MF Global Inc. 4.    Administrative Agent:      JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement 5.    Credit Agreement:
     The $300,000,000 364-Day Revolving Credit Facility dated as of June 29,
2011 among the Borrower, MF Global Holdings Ltd., MF Global Finance USA, the
Lenders parties thereto, Harris N.A., Citigroup Global Markets Inc. and Bank of
America, N.A., each as a Syndication Agent and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

 

3 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned     

Percentage Assigned of

Commitment/Loans4

$

   $         %

$

   $         %

$

   $         %

Effective Date:            , 201     5

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5 

To be inserted by Administrative Agent and which shall be the Effective Date of
recordation of transfer in the register therefor.

 

2



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By

 

 

 

Name:

   

Title:

 

 

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

$300,000,000 364-DAY REVOLVING CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile (or in any other manner approved pursuant to Section 9.01(b) of the
Credit Agreement) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

5